DETAILED ACTION
This action is pursuant to the claims filed on March 11, 2019. Claims 39-58 are pending. Claims 1-38 are canceled. A first action on the merits of claims 39-58 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-48, 50-51, 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (hereinafter ‘Stewart’, EP 1 042 990, in IDS), and further in view of Hemmingsson et al. (hereinafter ‘Hemmingsson’, U.S. Pat. No. 6,731,981, in IDS).
In regards to independent claim 39 and claims 40-42 & 53-56, Stewart discloses a system for electrically isolating cardiac tissue, comprising:
an ablation catheter (catheter assembly 20 in Figs. 1A-1C, [0017]) comprising an elongate member (catheter body 22, [0018]) with proximal end (end 28, [0018]) and distal end (distal end 32, [0018]), wherein the distal end comprises a plurality of electrodes ([0017]: “the electrodes 26 disposed along a portion of the catheter body 22”, [0024]: “the electrodes 26 carried by the distal portion 32”) and is configured to apply a high energy electrical shock across a plurality of the plurality of electrodes to a cardiac tissue ([0005],[0028], [0031], [0054]), and wherein each of the plurality of the plurality of electrodes is configured to contact the cardiac tissue and to deliver a shock sufficient for ablation of the cardiac tissue ([0014],[0028], [0031]); and
Although Stewart discloses a measurement device electrically coupled to the ablation catheter ([0041] & [0054]: for mapping the pulmonary vein tissue), it does not disclose that the measurement device is configured to monitor a heart rhythm.  
Hemmingsson teaches a measurement device configured to monitor heart rhythm and applying the appropriate treatment energy (col. 3, ln. 1-6& col. 6, ln. 1-15). Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have modified Stewart’s measurement device so as to monitor the heart rhythm in order to deliver an energy at a predetermined time or window of time and avoid administering high voltage current delivery 
With respect to the functional limitation of “wherein the high energy electrical shock is configured to be applied in dependence of the heart rhythm, wherein the high energy electrical shock is applied at a predetermined time in the heart rhythm on or before the QRS-complex of the ECG”, it is noted that the claim does not claim the ablation catheter that is electrically connected to a structure such as an energy source and/or controller/processor that is configured to provide the claimed function. Therefore, the catheter assembly of Stewarts/Hemmingsson combination is capable of meeting the claimed functional limitation when it is connected to the appropriate structures including the energy source and the processor to provide a high energy electrical shock at any predetermined period of time including the claimed predetermined time in the heart rhythm on or before the QRS-complex of the ECG (thus meeting claims 40-42 & 53-56).  
In regards to claim 43, Stewart further discloses wherein the elongate member comprises one electrode extending along substantially the whole length of the distal end ([0059]: alternatively, a continuous coil electrode (loop 234) may be provided).
In regards to claims 44, 50, 51 & 57-58, Stewart further discloses wherein the cardiac tissue comprises pulmonary vein ostia of a pulmonary vein near an entrance to a left atrium and the distal end of the ablation catheter comprising a radially expanding circle segment and is radially outward along a cross-section of the pulmonary vein ([0014] & [0027]-[0028]: the distal portion of the catheter body is guided into the chamber and is directed to a position spaced from the vessel ostium with the loop axis being substantially aligned with a center of the vessel ostium 
In regards to claim 45, Stewart further discloses a curvature of the distal end of the elongate member is configured to be adjusted to a surface of the cardiac tissue to be isolated ( [0021]: during tissue contact, the curvature of the loop 34 transitions from an open configuration, the proximal 40 end is offset from the distal 42 end of the loop 34, to a closed configuration the proximal 40 end is adjacent to the distal 42 end).
In regards to claim 46, Stewart further discloses wherein the distal end of the elongate member extends in a circle segment, wherein a diameter of the circle segment is configured to be adjusted ( [0021]: during tissue contact, the curvature of the loop 34 transitions from an open configuration, the proximal 40 end is offset from the distal 42 end of the loop 34 (larger diameter), to a closed configuration the proximal 40 end is adjacent to the distal 42 end (smaller diameter)).
In regards to claim 47, Stewart further discloses wherein the distal end of the ablation catheter is curved and wherein a plane of the curved segment is configured to be adjusted (Stewart, [0021]: “the distal portion 32 is preferably sufficiently flexible such that upon contact with a tissue wall, the distal end 42 will deflect proximally to a position adjacent the proximal end 40 [as shown in Fig. 1B]”; it is noted that proximal deflection of the distal end 42 upon contact with a tissue wall causes adjustment or change in the plane of the circular loop 32).
In regards to claim 48, Stewart further discloses providing a sheath, wherein the ablation catheter is configured to be advanced through the sheath, wherein the elongate member is configured to be moveable between a first position wherein the elongate member extends substantially rectilinear and a second position wherein the distal end of the elongate member is .
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart and Hemmingsson as applied to claim 39, and further in view of Swanson et al. (hereinafter ‘Swanson’, U.S. PGPub. No. 2002/0128640, in IDS).
In regards to claim 49, Stewart/Hemmingsson combination discloses the invention substantially as claimed in claim 21 and discussed above. 
However, Stewart/Hemmingsson combination does not disclose one of the plurality of electrodes comprises an indifferent electrode. 
Swanson teaches providing an indifferent electrode (indifferent electrode 14) on an elongate member of a catheter (catheter shaft 12 in Fig. 1) so as to obviate the need for the conventional external patch used as indifferent/ground electrodes ([0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter of Stewart/Hemmingsson combination and provide an indifferent electrode on the catheter as taught by Swanson, thereby arriving at the claimed invention. Doing so obviates the need to place the indifferent electrode on a delicate skin and prevent local burn in case of poor indifferent electrode/skin contact ([0014]).
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart and Hemmingsson as applied to claim 51/50/39, and further in view of Visram et al. (hereinafter ‘Visram’, U.S. PGPub. No. 2005/0159738, in IDS).
In regards to claim 52 Stewart/Hemmingsson combination discloses the invention substantially as claimed in claim 51/50/39 and discussed above. 
However, Stewart/Hemmingsson combination does not disclose a sheath wherein the sheath comprises a coil configured to be an indifferent electrode.
Visram teaches providing an indifferent electrode on a sheath used for advancing a catheter into a patient’s heart ([0055]: "at least one of the reference electrode 706 of sheath 700 [in Fig. 7A]... eliminates the need for a grounding pad to be attached to the patient as is well understood by persons of ordinary skill in the art"). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter of Stewart/Hemmingsson combination and provide an indifferent electrode on the sheath as taught by Visram, thereby arriving at the claimed invention. Doing so obviates the need to for a ground pad to be attached to the patient ([0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/11/2022